Exhibit 10.1

DEAN FOODS COMPANY

AMENDED AND RESTATED

EXECUTIVE SEVERANCE PAY PLAN

Article 1. PURPOSE OF THE PLAN

The purpose of the Dean Foods Company Executive Severance Pay Plan dated
September 4, 2006, as amended and restated as provided for herein as of
August 26, 2008 (the “Plan”) is to provide severance benefits to executive
officers and certain other designated officers or employees of Dean Foods
Company (the “Company”) and its Subsidiaries whose employment terminates under
the circumstances described below.

Article 2. DEFINITIONS

Certain Definitions. Whenever used herein, the following terms shall have the
respective meanings set forth below:

“Administrator” means a committee comprised of the following officers of the
Company: the Chief Executive Officer, the General Counsel and the senior HR
officer or, if at any time no person serves in any such office or is then acting
in such capacity, the person fulfilling a substantially similar role; provided,
however, that no such officer shall be authorized to act with respect to any
manner that relates to his or her specific entitlements under the Plan.

“Board” means the Board of Directors of the Company.

“Cause” means (i) Participant’s conviction of any crime deemed by the Company to
make the Participant’s continued employment untenable; (ii) Participant’s
willful and intentional misconduct or negligence that has caused or could
reasonably be expected to result in material injury to the business or
reputation of the Company; (iii) a Participant’s conviction of, or entering a
plea of guilty or nolo contendere to, a crime constituting a felony; (iv) the
breach by a Participant of any written covenant or agreement with the Company or
(v) Participant’s failure to comply with or breach of the Company’s “code of
conduct” in effect from time to time.

“Corresponding Severance Period” means a period of years equal to the multiple
applicable to the Participant’s Base Pay/Salary and Incentive Pay/Bonus in
accordance with Exhibit A.

“Equity Awards” means any grants or awards of stock options, restricted stock
and restricted stock units made to any Participant.



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Good Reason” means a termination of a Participant’s employment by such
Participant following the occurrence of one or more of the following events:
(i) a material reduction in the Participant’s annual base salary or target
annual bonus opportunity (unless a similar reduction is applied broadly to
similarly situated employees), (ii) a material reduction in the scope of a
Participant’s duties and responsibilities, or (iii) the relocation of the
Participant’s principal place of employment to a location that is more than 50
miles from such prior location of employment. In order for a termination by the
Executive to constitute a termination for Good Reason, (i) the Executive must
notify the Company of the circumstances claimed to constitute Good Reason in
writing not later than the 90th day after it has arisen or occurred, (ii) the
Company must not have cured such circumstances within 30 days of receipt of such
notice and (iii) the Executive terminates employment within 6 months of such
occurrence.

“Participant” means any employee who satisfies the eligibility requirements of
Section 3.

“Qualifying Termination” means (i) the involuntary termination of a
Participant’s employment by the Company (other than for Cause) or (ii) the
voluntary termination of a Participant’s employment with the Company for Good
Reason. For all purposes under this Plan, an Executive shall not have a
“termination of employment” (and corollary terms) from the Company unless and
until the Executive has a “separation from service” from the Company (as
determined under Treas. Reg. Section 1.409A-1(h), as uniformly applied in
accordance with such rules as shall be established by the Company from time to
time).

“Severance Benefits” means the amounts and benefits provided in Exhibit A.

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations (other
than the last corporation in the unbroken chain) owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in the chain.

Gender and Number. Except when otherwise indicated by the context, words in the
masculine gender used in the Plan shall include the feminine gender, the
singular shall include the plural, and the plural shall include the singular.

Article 3. ELIGIBILITY

Eligibility under the Plan is limited to the executives and officers of the
Company and its Subsidiaries (i) having (A) the title of Senior Vice President
and above and a minimum salary grade designated by the Administrator or (B) the
title of Vice President and a minimum salary grade designated by the
Administrator, and (ii) such other officers or executives of the Company as the
Administrator shall from time to time designate as eligible to participate in
the Plan at such level of participation as the Administrator may determine.

 

2



--------------------------------------------------------------------------------

Article 4. SEVERANCE BENEFITS

 

4.1 Severance Benefits. Each Participant who experiences a Qualifying
Termination and who satisfies any additional conditions imposed pursuant to
Section 4.3 shall receive the applicable Severance Benefits as provided in
Exhibit A. Severance Benefits shall be reduced by such amounts as may be
required under all applicable federal, state, local or other laws or regulations
to be withheld or paid over with respect to such payment. No Participant shall
be entitled to duplicate benefits pursuant to this Plan and any other plan or
agreement and no Participant shall receive any Severance Benefits upon a
termination of employment other than a Qualifying Termination.

 

4.2 Time of Payment of Severance Benefits.

(a) If a Participant incurs a Qualifying Termination prior to January 1, 2009,
any Severance Benefits (other than “Base Pay/Salary” and “Incentive Pay/Bonus”)
will be paid in a single lump sum within thirty (30) business days after the
Participant’s date of termination of employment. In such circumstance and
subject to the satisfaction of the conditions set forth in section 4.3, for the
period through the end of 2008, “Base Pay/Salary” and “Incentive Pay/Bonus”
shall be paid on a pro-rata basis, in accordance with the Company’s normal
payroll practices applicable to Base Pay/Salary, assuming that the aggregate
amount payable would be paid over the Participant’s Corresponding Severance
Period. The first such pro-rated payment shall be made on the first payroll
period commencing after the Participant’s date of termination and similar
pro-rated payments shall be made as of each subsequent payroll period through
the remainder of 2008. The remainder of any Severance Benefits in respect of
Base Pay/Salary and Incentive Pay/Bonus shall be paid in a single lump sum
payment in 2009, but in no event later than March 15, 2009.

(b) If a Participant incurs a Qualifying Termination on or after January 1,
2009, subject to the satisfaction of the conditions set forth in section 4.3,
all Severance Benefits shall be payable within 75 days after the date of the
Participant’s termination of employment.

 

4.3 Conditions to Payment. Notwithstanding anything contained in the Plan to the
contrary, (i) payment of any Severance Benefits shall be conditioned upon the
execution and non-revocation by Participant of a release in a form and in
substance reasonably satisfactory to the Administrator within 60 (sixty) days
after the Participant’s termination of employment and (ii) the Administrator may
condition the Participant’s receipt of all or any portion of the Severance
Benefits upon the Participant’s agreement to such additional conditions as the
Administrator may deem necessary or appropriate to promote the interests of the
Company, including the execution by Participant of an agreement not to compete
with, not to solicit employees or customers from, and/or not to use or disclose
confidential information of, the Company and its Subsidiaries during a period of
time not exceeding the Participant’s Corresponding Severance Period. Any
conditions imposed by the Administrator under subclause (ii) of the immediately
preceding sentence shall be communicated to the Participant not later than five
business days after the date of termination, and must be agreed to by the
Participant within 60 (sixty) days following the Participant’s termination of
employment in order for the Participant to be eligible to receive the Severance
Benefits subject to such condition.

 

3



--------------------------------------------------------------------------------

4.4 Other Benefits. A Participant’s benefits under this Plan shall be reduced by
any severance, separation or early retirement incentive pay or other similar
benefits the Participant receives under any other plan, program, agreement or
arrangement, such benefits shall be treated as satisfying the obligations to the
Participant hereunder, to the extent of such payment, so that there shall be no
duplication of benefits. Except as provided in this Plan, a Participant’s rights
under any employee benefit plans maintained by the Company shall be determined
in accordance with the provisions of such plans.

Article 5. METHOD OF FUNDING

Nothing in the Plan shall be interpreted as requiring the Company to set aside
any of its assets for the purpose of funding its obligations under the Plan. No
person entitled to benefits under the Plan shall have any right, title or claim
in or to any specific assets of the Company, but shall have the right only as a
general creditor to receive benefits on the terms and conditions provided in the
Plan.

Article 6. ADMINISTRATION OF THE PLAN

The Plan shall be administered by the Administrator, who shall have full
authority, consistent with the Plan, to administer the Plan, including authority
to interpret, construe and apply any provisions of the Plan. Any decisions of
the Administrator shall be final and binding on all parties.

The Administrator shall be the Plan Administrator and named fiduciary of the
Plan for purposes of ERISA. The Administrator may delegate to any person,
committee or entity any of his or her respective duties hereunder and the
decisions of any such person with respect to such delegated matters shall be
final and binding in accordance with the first paragraph of this section. This
section shall constitute the Plan’s procedures for the allocation of
responsibilities for the operation and administration of the Plan (within the
meaning of Section 405(c) of ERISA).

Article 7. AMENDMENT OR TERMINATION OF PLAN

Notwithstanding anything in the Plan to the contrary, the Company’s Board of
Directors may amend, modify or terminate the Plan at any time by written
instrument; provided that any such amendment, modification or termination shall
not (i) with respect to any Participant who has an employment or other written
agreement with the Company explicitly providing for participation in this Plan,
result in the loss of any material or substantive rights for such Participant or
(ii) with respect to any Participant, deprive such Participant of any payment or
benefit that the Plan Administrator previously has determined is payable to such
Participant under the Plan. In addition, the Administrator shall have the right
at any time to make any amendments to the Plan that could be made by the Board
of Directors under the preceding sentence, including modifying the timing and
form of payment of all or any portion of Severance Benefits or other payments
described herein, if, in the sole discretion of the Plan Administrator, any such
amendment is necessary or advisable as a result of changes in law or to avoid
the imposition of an additional tax, interest or penalty under section 409A of
the Internal Revenue Code of 1974, as amended (the “Code”) and regulations
promulgated thereunder.

 

4



--------------------------------------------------------------------------------

Article 8. MISCELLANEOUS

 

8.1 Headings. Headings of sections in this instrument are for convenience only,
and do not constitute any part of the Plan.

 

8.2 Severability. If any provision of this Plan or the rules and regulations
made pursuant to the Plan are held to be invalid or illegal for any reason, such
illegality or invalidity shall not affect the remaining portions of this Plan.

 

8.3 Effect on Prior Plans. With respect to any employee who is eligible to
receive benefits under the Plan, the Plan supersedes any and all prior severance
plans, agreements, programs and policies to the extent applicable to such
employees.

 

8.4 Successors and Assigns. This Plan shall be binding upon and inure to the
benefit of the Company, and its respective successors and assigns and shall be
binding upon and inure to the benefit of a Participant and his or her legal
representatives, heirs and assigns. No rights, obligations or liabilities of a
Participant hereunder shall be assignable without the prior written consent of
the Company.

 

8.5 Governing Law. The Plan shall be construed and enforced in accordance with
ERISA and the laws of the State of Delaware to the extent such laws are not
preempted by ERISA.

 

8.6 Section 409A. Neither the Company nor any of its directors, officers or
employees shall have any liability to an employee in the event such Section 409A
applies to any benefit provided pursuant to this policy in a manner that results
in adverse tax consequences for the employee or any of his or her beneficiaries
or transferees.

 

5



--------------------------------------------------------------------------------

EXHIBIT A

SEVERANCE BENEFITS

 

    

Executive

Officers

  

Senior Vice-Presidents

  

Vice Presidents

Grades 20-22

Base Pay/Salary    2 x current base salary    1.5 x current base salary    1 x
current base salary Incentive Pay/Bonus    2 x current annual bonus target   
1.5 x current annual bonus target    1 x current annual bonus target Equity
Awards    Cash payment made for the in-the-money value of stock option awards
and the fair market value of restricted shares that would vest over the 24
months following the date of severance based on average closing price of Dean
Foods stock for 30 days immediately following the date of severance    Cash
payment made for the in-the-money value of stock option awards and the fair
market value of restricted shares that would vest over the 18 months following
the date of severance based on average closing price of Dean Foods stock for 30
days immediately following the date of severance    Cash payment made for the
in-the-money value of stock option awards and the fair market value of
restricted shares that would vest over the 12 months following the date of
severance based on average closing price of Dean Foods stock for 30 days
immediately following the date of severance Healthcare    Cash payment of
$25,000 which may be used to pay COBRA expenses    Cash payment of $20,000 which
may be used to pay COBRA expenses    Cash payment of $15,000 which may be used
to pay COBRA expenses Outplacement    Cash payment of $25,000    Cash payment of
$20,000    Cash payment of $15,000 Current Year Bonus    Payment of a pro-rata
bonus based on months employed during the year and the Participant’s target
bonus for the year of termination    Payment of a pro-rata bonus based on months
employed during the year and the Participant’s target bonus for the year of
termination    Payment of a pro-rata bonus based on months employed during the
year and the Participant’s target bonus for the year of termination